Citation Nr: 0811785	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO. 05-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and E.K.S.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1970 to January 1972 
and from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a March 2006 Board hearing at the RO. This 
matter was previously before the Board and was remanded in 
June 2006. In June 2006, the Board granted the veteran's 
motion to advance his appeal on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's current schizophrenia disability is 
etiologically related to his active duty service period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
schizophrenia disability are met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The law provides that a veteran who has 90 days or more of 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. § 3.307. The law further provides that 
no presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period. This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis. Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree. 38 
C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.309(a), the various psychoses are chronic 
diseases. In turn, schizophrenia is a psychosis. 38 C.F.R. § 
4.130, Diagnostic Codes 9201 through 9205. 

Current medical records show that the veteran has been 
diagnosed with schizophrenia. The veteran alleges his current 
schizophrenia is the result of his active duty service; 
however, opinions regarding medical causation require medical 
skills and must be made by medical experts. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). To this end, there is a 
September 2007 VA medical report from Dr. Young which notes 
that she reviewed the veteran's claims file and interviewed 
the veteran. Dr. Young states that the evidence indirectly 
indicates that the veteran was likely experiencing early 
symptoms of mental health problems during his second 
enlistment, though he was not formally diagnosed with 
schizophrenia until many years later. There are no contrary 
medical opinions of record.

Based on the September 2007 medical opinion, after resolving 
the benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's current schizophrenia disability is etiologically 
related to his active duty service period and that 
entitlement to service connection for schizophrenia is 
warranted.
ORDER

Service connection for a schizophrenia disability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


